Citation Nr: 0714903	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-43 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for colon cancer, as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  He served in the Republic of Vietnam from April 5, 
1969 to March 4, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.


FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
colon cancer, is causally related to his active service or 
any incident thereof, or that it was manifested within one 
year of service.


CONCLUSION OF LAW

Colon cancer was not incurred as a result of the veteran's 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.313 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A VA notice and 
duty to assist letter dated in December 2003, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish his service connection claim, of what VA 
would do or had done, what evidence he should provide, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim, and asked him to provide any 
information in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date and 
disability rating, if service connection was granted on 
appeal.  Since service connection is being denied, no 
disability rating or effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

The Board finds that the evidence of record - personnel 
records, service and post-service medical records, private 
treatment records, and lay statements -- is adequate for 
determining whether the criteria for service connection for 
diabetes mellitus, due to exposure to herbicides, have been 
met.  The RO obtained all of the relevant private treatment 
records for the veteran.  Accordingly, the Board finds that 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and no 
further assistance to the veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
tumors, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).

Service connection can also be established under presumptive 
provisions; in particular, presumption applies to disease(s) 
associated with exposure to certain herbicide agents.  Under 
38 C.F.R. § 3.307(a)(6) (2006), a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.307(a)(6), (d) (2006).  In other words, if a veteran was 
exposed to an herbicide agent during active service, then, 
any disease that he has incurred, if found under 38 C.F.R. 
§ 3.309(e) (2006), shall be service connected, even though 
there is no record of such disease during service.  

38 C.F.R. § 3.309(e) (2006) lists the diseases associated 
with exposure to certain herbicide agents, to include: 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcomas.  See also Notice, 67 Fed. 
Reg. 42600-42608 (2002) (determined that no other condition 
can warrant the presumption of service connection).  These 
diseases shall have become manifest to a degree of 10 percent 
or more any time after service, except that chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2006).

The veteran contends that his colon cancer was incurred as 
the result of herbicide exposure while he served in Vietnam.

As an initial matter, the Board notes that the veteran's DD 
Form 214 shows that he did have active service in Vietnam 
from April 5, 1969 to March 4, 1970.  Thus, the veteran has 
the requisite type of service in the Republic of Vietnam as 
defined by 38 C.F.R. § 3.313(a) and § 3.307(a)(6)(iii), and 
the presumption of exposure to herbicides agents under 
38 C.F.R. §  3.307 does apply.  However, the Board finds that 
the veteran's diagnosed colorectal carcinoma is not a listed 
disease associated with exposure to certain herbicide agents 
pursuant to 38 C.F.R. § 3.309(e).  Thus, although the veteran 
is presumed to have been exposed to certain herbicide agents, 
he cannot be service connected for his colon cancer because 
it is not a disease found to be associated with herbicide 
exposure.  Id.

Having determined that the veteran is not entitled to 
presumptive service connection, the Board turns to evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2724, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

The veteran's service medical records are negative for any 
complaints or findings of colon conditions.  His separation 
examination report dated in March 1970 shows that the 
veteran's was found to be clinically normal upon discharge.  

Post-service medical evidence, including private treatment 
records, shows that the veteran is currently diagnosed with 
colorectal carcinoma.  However, these records from the DCH 
Cancer Treatment Center only date back to October 2003 and do 
not contain any medical opinions linking the veteran's colon 
cancer to his military service.  

Further, the Board finds that the available medical records 
do not indicate the required showing of continuity of 
symptoms since diagnosis and treatment for the veteran's 
colon cancer.  A diagnosis for colon cancer was only noted 
approximately 33 years after the veteran's discharge from the 
military.  Similarly, service connection on a presumptive 
basis, under 38 C.F.R. §§ 3.307 and 3.309, is not warranted 
due to a lack of diagnosis within one year of separation.  
After carefully reviewing the veteran's claims file, the 
Board finds that, in the absence of competent medical 
evidence linking his colon cancer to service, the veteran's 
claim must be denied. 

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and his colon cancer.  However, the Board notes that 
there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as medical experts for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for colon cancer as a result of exposure 
to herbicides, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


